      Case 2:18-cv-09228-CCC-JBC Document 69 Filed 01/07/19 Page 1 of 2 PageID: 1553

MARTIN W. KAFAFIAN (NJ, NY, DC BARS)                                                        COUNSEL TO THE FIRM
ADOLPH A. ROMEI (NJ, NY BARS)                                                          BRENDA J. STEWART (NJ BAR)
JOHN J. LAMB (NJ BAR)                                                                  JAMES V. ZARRILLO (NJ, NY BARS)
ANTIMO A. DEL VECCHIO (NJ, NY, DC BARS)                                                JEANETTE A. ODYNSKI (NJ, NY BARS)
ROBERT A. BLASS (NJ, NY BARS)                    COUNSELLORS AT LAW                    DANIEL L. STEINHAGEN (NJ, NY BARS)
IRA J. KALTMAN (NJ, NY BARS)                                                           CRISTIN M. KEEGAN (NJ, NY BARS)
ARTHUR N. CHAGARIS (NJ BAR)
                                          50 CHESTNUT RIDGE ROAD, SUITE 208
STEVEN A. WEISFELD (NJ, NY BARS)                    P.O. BOX 244                       MARTIN R. KAFAFIAN (NJ, NY BARS)
                                                                                       MARIYA GONOR (NJ, NY BARS)
IRA E. WEINER (NJ BAR)
                                          MONTVALE, NEW JERSEY 07645-0244              JOHN M. BOEHLER (NJ BAR)
DANA B. COBB (NJ, NY BARS)
RENATA A. HELSTOSKI (NJ, NY BARS)                                                      JOHN B. STEPHENSON (NJ BAR)
MICHAEL STERNLIEB (NJ BAR)                                                             IAN M. EASTWICK (NJ, NY BARS)
                                                    (201) 573-1810
DANIELE CERVINO (NJ, NY BARS)
ARTHUR M. NEISS (NJ, NY BARS)                                                          FAX: (201) 573-9736
                                                  www.beattielaw.com                   FAX: (201) 573-9369
         OF COUNSEL
JAMES R. BEATTIE (NJ BAR)                             NEW YORK OFFICE:
                                                                                      Reply to New Jersey Office
ROGER W. BRESLIN, JR. (NJ BAR)                    99 MAIN STREET, SUITE 319
                                                                                      Writer’s Direct Access
THOMAS W. DUNN (NJ BAR)                            NYACK, NEW YORK 10960
                                                                                      Email: mrk@beattielaw.com
JOSEPH A. RIZZI (NJ BAR)                              (845) 512-8584
                                                                                      Direct Dial: (201) 799-2102
PATRICK J. MONAGHAN, JR. (NJ, NY BARS)
MARY ELLEN B. OFFER (NJ, NY BARS)
EMERY C. DUELL (NJ, NY BARS)
                                                      January 7, 2019
RALPH J. PADOVANO (1935-2016)


        Via ECF
        Hon. James B. Clark, III
        United States District Court, District of New Jersey
        Martin Luther King Building & U.S. Courthouse
        50 Walnut Street
        Newark, NJ 07107

                  Re:        Ramapough Mountain Indians, Inc. v. Township of Mahwah, Case No. 2:18-
                             cv-9228-CCC-JBC (United States District Court, District of New Jersey)

        Dear Judge Clark:

                This firm represents the Ramapo Hunt & Polo Club Association, Inc. (the “Association”),
        defendant in the above referenced matter. This is in response to the January 4, 2019 letter of
        Baher Azmy, Esq. (ECF No. 68) (“Plaintiffs’ Letter”), and concerning the discovery stay in this
        matter. We object to the arguments and characterizations contained in Plaintiffs’ Letter. It
        appears that Plaintiffs forgets recent events in parallel, pending state-court litigations. 1 Despite
        the histrionics, the Plaintiffs are suffering no constitution injury. Moreover, the parties are
        preparing for a trial currently scheduled for January 30, 2019.

                As the Court is aware, there is a consolidated action pending in the New Jersey Superior
        Court styled Ramapo Hunt & Polo Club Association, Inc. v. Ramapough Mountain Indians, Inc.,
        and the Township of Mahwah, Docket No. BER-L-6409-17 and Township of Mahwah v.
        Ramapough Mountain Indians, Inc., Docket No. BER-L-3189-17 (together, the “Consolidated
        Enforcement Actions”). The cases commenced on September 22, 2017 and May 5, 2017
        respectively and are schedule for trial starting January 30, 2019.

                Plaintiffs contend they were barred from bringing RLUIPA and constitutional claims in
        state court based on language in Municipal Judge McGeady’s November 17, 2017 decision. Of

                  1
                 This is not surprising given the fact the Plaintiffs are represented by nearly two dozen
        attorneys across five different firms.
                                            Forty-Nine Years of Service
        3394956_1\170558
Case 2:18-cv-09228-CCC-JBC Document 69 Filed 01/07/19 Page 2 of 2 PageID: 1554


Hon. James B. Clark, III
January 7, 2019
Page 2


course the RMI could not have brought affirmative damage claims in the context of a quasi-
criminal prosecution. To the extent that Plaintiffs’ Letter suggests that they cannot pursue
RLUIPA or First Amendment claims in the Consolidated Enforcement Action (which are civil
suits) based on language in a decision rendered by Municipal Judge McGeady during a quasi-
criminal prosecution for zoning violations, this contention is disingenuous. More importantly,
Municipal Judge McGeady found that the these arguments were not ripe because the RMI have
not made the appropriate land-use applications.

        Insofar as Plaintiffs’ Letter suggests that the RLUIPA and First Amendment claims are
not part of the Consolidated Enforcement Actions, the record indicates otherwise. The Fourth
Affirmative Defense interposed by RMI argues that “the claims asserted [by the Association] are
made in bad faith solely for the purposes of harassment and religious discrimination in
contravention of the Religious Land Use and Institutionalized Persons Act.”

        Just last week, on December 31, 2018, the RMI filed three motions in Consolidated
Enforcement Actions, two of which are relevant here. The first motion, a motion in limine, seeks
an order directing that the RMI “is permitted to offer RLUIPA and First Amendment
Defenses[.]” 2 Further, on December 31, 2018, the RMI filed a motion asking the trial court to
re-open discovery. The trial is scheduled for January 30, 2019. The Consolidated Enforcement
Actions have been pending for nearly two years. The RMI have taken no discovery. No
interrogatories were propounded, no document were demanded, and no witnesses were
subpoenaed. And though the Plaintiffs now feign an interest in pushing this federal docket
forward, for nearly two years, the RMI has sought delay after delay in the Consolidated
Enforcement Actions. Why weren’t aging witnesses and continuing constitutional injuries a
concern there? This smells of forum shopping.

        This Court should be aware that (at least) two of the attorneys representing Plaintiffs here
also represent the RMI in the Consolidated Enforcement Actions: Valeria Gheorghiu, Esq., is
counsel of record for RMI in the Association Enforcement Action; and Jonathan Wallace, Esq.,
has filed a motion in the Consolidated Enforcement Action for admission pro hac vice.

        There is no need to reconsider Your Honor’s January 3, 2019 and Plaintiffs have not
asserted any grounds that would support reconsideration. With all rights reserved.

                                                              Respectfully submitted,

                                                              /s/ Martin R. Kafafian
                                                              Martin R. Kafafian
cc:     Counsel of Record (via ECF)



        2
          Curiously, the motion in limine also seeks to bar introduction of the transcript of the
November 17, 2017 proceedings, the transcript from which Plaintiffs gratuitously cherry pick
half a line from forty pages.

3394956_1\170558
